DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitations “the front surface” in line 2 and "the third substrate" in line 3.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaki et al. (JP 2010-277461, hereinafter “Ishizaki”) in view of Hwang et al. (US. Pub. No. 2011/0199334, hereinafter “Hwang”), further in view of Noguchi et al. (US. Pub. No. 2011/0267295, hereinafter “Noguchi”), and further in view of Kim et al. (US. Pub. No. 2011/0304571, hereinafter “Kim”). The English translation of Ishizaki is used in this Office Action for citation purposes.
As to claim 1,    Ishizaki discloses a display device [figure 4, “1”, paragraph 23, “liquid crystal display 1”] with an input device [figure 4, touch panel “20”, paragraph 22, “a liquid crystal display with a touch sensor”] comprising: 
a display device, the display device including
a first substrate [figure 16, “123”] having a front surface [figure 16, top and/or bottom surface(s) of “123”] of the display device, 

a plurality of pixel electrodes [figure 16, pixel electrodes “115” arranged between substrates “112” and “123”], a common electrode [figure 16, common electrode “113” arranged between substrates “112” and “123”] and a display functional layer [figure 16, liquid crystal layer “130” arranged between substrates “112” and “123”] each of which is arranged between the first substrate and the second substrate, a display image formed by applying a display voltage between the plurality of pixel electrodes and the common electrode in a display period [paragraph 26, in transverse electric field mode, FFS mode, IPS mode, etc., paragraph 73],
an input device [figure 4, touch panel “20”, paragraph 22, “a liquid crystal display with a touch sensor”], the input device including
a third substrate [figure 16, transparent substrate “24”] having a back surface facing the front surface of the display device [figure 16, bottom surface of “24” faces the top surface of “123”],
a plurality of detection electrodes [figure 16, detection electrodes “25”] being formed on the back surface of the third substrate [figure 16, detection electrodes “25” are formed on the bottom surface of substrate “24”], an electrostatic capacity formed between the plurality of detection electrodes and the common electrode in a touch detection period [paragraph 69, “the common electrode 113 as one electrode of the touch sensor of a capacity type”].
Ishizaki does not disclose a touch detection period provided time-divisionally after the display period, 
a conductive resin layer covering the back surface of the third substrate and being in contact with the plurality of detection electrodes, and

a sheet resistance value of the conductive resin layer is larger than a sheet resistance value of the plurality of input detection electrodes.
Hwang teaches a conductive resin layer [figure 4, the layer structure covering a back surface of a substrate] covering a back surface of a substrate and being in contact with the plurality of input position detection electrodes so as to cover the plurality of input position detection electrodes [figure 4, the touch screen structure comprises a plurality of detection and therefore in contact with the detection electrodes], and
a first adhesive layer [figure 22, a transparent adhesive “29” is provided between a display device “70” and input device “30”] is provided between a display device and an input device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device with the input device to apply a conductive resin layer  covering a back surface of a substrate and being in contact with the plurality of input position detection electrodes so as to cover the plurality of input position detection electrodes, and a first adhesive layer is provided between a display device and an input device, as taught by Hwang, since it is a use of known technique to improve similar touch panel devices in the same way.
Ishizaki, as modified by Hwang, does not disclose a touch detection period provided time-divisionally after the display period, and
a sheet resistance value of the conductive resin layer is larger than a sheet resistance value of the plurality of input detection electrodes.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device with the input device to have an electrostatic capacity formed between detection electrodes and a common electrode in a touch detection period provided time-divisionally after a display period, as taught by Noguchi, in order to minimize the influence of the display operation on the touch detecting operation (Noguchi, paragraph 6).
Ishizaki, as modified by Hwang and Noguchi, does not disclose a sheet resistance value of the conductive resin layer is larger than a sheet resistance value of the plurality of input detection electrodes.
Kim teaches the concept of having a sheet resistance value of a conductor layer [paragraph 84, “greater than 300 Ω/area”] larger than a sheet resistance value of driving electrodes [paragraph 84, “below 100 Ω/area”] of a touch panel device [paragraph 84].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device with the input device to have a sheet resistance value of a conductor layer larger than a sheet resistance value of driving electrodes of a touch panel device, as taught by Kim, in order to prevent the static electricity from taking place (Kim, paragraph 84).
As to claim 2,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1, wherein
the display device further includes a polarizing plate [Ishizaki, figure 16, polarizing plate “124” arranged between substrates “24” and “123”] arranged on the front surface of the display device.
claim 3,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1, wherein the polarizing plate is adhesively fixed to the front surface of the first substrate via a second adhesive layer [Ishizaki, paragraph 33, i.e., the touch panel is stuck together by the surface of LCD panel via adhesives etc.].
Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the claimed invention except for the first adhesive layer has a thickness thicker than a thickness of the second adhesive layer. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the thickness of the first adhesive layer thicker than a thickness of the second adhesive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 4,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1.
Ishizaki, as modified by Hwang, Noguchi and Kim, does not disclose wherein a plurality of spacer members for defining a thickness of the first adhesive layer are mixed into the first adhesive layer.
Hwang further teaches a plurality of spacer members [figure 4, “27”] for defining a thickness of an adhesive layer [figure 4, “25”] are mixed into the adhesive layer [figure 4, paragraph 48].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device with the input device to use a plurality of spacer members for defining a thickness of the first adhesive layer are mixed into the first adhesive layer, as 
As to claim 5,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 4, except for wherein, when a diameter of each of the plurality of spacer members is 200 µm or smaller and when it is assumed that a refractive index of the first adhesive layer is R1 and that a refractive index of each of the spacer members is R2, a value of (R1-R2)/(R1+R2) is within ±3.0%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate a diameter of each of the plurality of spacer members is 200 µm or smaller and to make a value of (R1 - R2)/(R1 + R2) within ± 3.0%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 6,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1, wherein the third substrate is a transparent plate [abstract, a transparent substrate “24”, paragraph 37].
Ishizaki, as modified by Hwang, Noguchi and Kim, does not expressly disclose the third substrate is a glass plate.
However, Ishizaki teaches two other transparent substrates [figure 16, “112”, “123”] can be made from glass plates [paragraph 30, “sheet glass”].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device with the input device to use a glass plate for the third substrate, as taught by Ishizaki, since it is a simple substitution of one known element of using a glass plate for another to obtain predictable results as for transmitting light through.
claim 7,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1,
wherein the conductive resin layer contains a resin material [Hwang, figure 4, they layer structure] and a plurality of conductive particles [Hwang, figure 4, conductive balls “23”] mixed with the resin material [Hwang, paragraph 47, "synthetic resin"]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1, except for wherein a refractive index of the conductive resin layer has a value between a refractive index of the plurality of detection electrodes and a refractive index of the first adhesive layer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a refractive index of the conductive resin layer has a value between a refractive index of the plurality of detection electrodes and a refractive index of the first adhesive layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1,
wherein a first connection terminal [Ishizaki, figure 23, connection terminals “110A”] is provided on a front surface side of the second substrate [Ishizaki, figure 26, paragraph 84],
a second connection terminal [Ishizaki, figure 23, connection terminals “25A”] is provided on the back surface side of the third substrate [Ishizaki, figure 23, paragraph 84], and

Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the claimed invention except for a second connection terminal is connected one of the detection electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the second connection terminal to have a second connection terminal connected to one of the detection electrodes, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As to claim 10,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 9,
wherein the conductive member is connected to a wiring substrate including a first wire electrically connected to the plurality of pixel electrodes, a second wire electrically connected to the common electrode, and a third wire electrically connected to one of the detection electrodes [Ishizaki, paragraph 30, signal wire DTL, scanning line WSL1, common connecting line COM, etc.].
As to claim 11,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 1,
wherein the input device further includes a detection circuit [Ishizaki, figure 4, detector circuit “46” electrically connected to the detection electrodes] electrically connected to the plurality of the detection electrodes.
As to claim 12,    Ishizaki, as modified by Hwang, Noguchi and Kim, discloses the display device with the input device according to claim 11,
.
Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishizaki in view of Hwang, and further in view of Kim. 
As to claim 13,    Ishizaki discloses an input device [figure 4, touch panel “20”, paragraph 22, “a liquid crystal display with a touch sensor”] provided on a display device [figure 4, “1”, paragraph 23, “liquid crystal display 1”] comprising:
a substrate [figure 16, transparent substrate “24”] having a back surface facing the front surface of the display device [figure 16, top surface of “24” positioned on an opposite side of “24”], 
a plurality of detection electrodes [figure 16, detection electrodes “25”] being formed on the back surface of the third substrate [figure 16, detection electrodes “25” are formed on the bottom surface of substrate “24”]. 
Ishizaki does not disclose a conductive resin layer covering the back surface of the third substrate and being in contact with the plurality of detection electrodes, wherein
a sheet resistance value of the conductive resin layer is larger than a sheet resistance value of the plurality of detection electrodes.
Hwang teaches a conductive resin layer [figure 4, they layer structure covering a back surface of a substrate] covering the back surface of a third substrate and being in contact with a plurality of detection electrodes [figure 4, the touch screen structure comprises a plurality of detection and therefore in contact with the detection electrodes].

Ishizaki, as modified by Hwang, does not disclose a sheet resistance value of the conductive resin layer is larger than a sheet resistance value of the plurality of detection electrodes.
Kim teaches the concept of having a sheet resistance value of a conductor layer [paragraph 84, “greater than 300 Ω/area”] larger than a sheet resistance value of driving electrodes [paragraph 84, “below 100 Ω/area”] of a touch panel device [paragraph 84].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display device with the input device to have a sheet resistance value of a conductor layer larger than a sheet resistance value of driving electrodes of a touch panel device, as taught by Kim, in order to prevent the static electricity from taking place (Kim, paragraph 84).
As to claim 14,    Ishizaki, as modified by Hwang and Kim, discloses the input device according to claim 13, wherein the substrate is a transparent plate [Ishizaki, abstract, a transparent substrate “24”, paragraph 37].
Ishizaki, as modified by Hwang and Kim, does not disclose the substrate is a glass plate.
However, Ishizaki teaches two other transparent substrates [figure 16, “112”, “123”] can be made from glass plates [paragraph 30, “sheet glass”].

As to claim 15,    Ishizaki, as modified by Hwang and Kim, discloses the display device with the input device according to claim 13,
wherein the conductive resin layer contains a resin material [Hwang, figure 4, they layer structure] and a plurality of conductive particles [Hwang, figure 4, conductive balls “23”] mixed with the resin material [Hwang, paragraph 47, "synthetic resin"]. In addition, the same rationale is used as in rejection for claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/NAN-YING YANG/            Primary Examiner, Art Unit 2622